Citation Nr: 1758210	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to service connection for aneurysms of the liver, aorta, and abdomen, secondary to poisoning.

4.  Entitlement to service connection for a colon disability, to include ulcerative colitis and diverticulosis secondary to poisoning.

5.  Entitlement to service connection for fibromyalgia secondary to poisoning.

6.  Entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression.

7. Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for hand tremors.
9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for pseudophakia.

12.  Entitlement to service connection for gynecomastia with mastodynia.

13.  Entitlement to service connection for laceration to the neck with skin lesion.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for left shoulder disability.

16.  Entitlement to service connection for diabetes mellitus, type II.

17.  Entitlement to service connection for basal cell carcinoma.

18.  Entitlement to service connection for obesity.

19.  Entitlement to service connection for rheumatoid arthritis.

20.  Entitlement to service connection for degenerative arthritis, bilateral hips, knees, feet, shoulders, and neck.

21.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to November 1958/ 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  The record was held open for 60 days from the date of the hearing and, thereafter, additional evidence was submitted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted a number of theories of causation for his claimed disabilities.  The first and principal theory he advances is that he may have been poisoned during service.  Specifically, he has related that he may have been poisoned in the winter of 1956 and 1957 while eating at a German restaurant.  See June 2011 statement.  Yet another general theory advanced for his disabilities is that as an aircraft mechanic was exposed to jet fuel, fumes, and a petroleum-based cleaning product during service that may have led to his conditions.  At his July 2017 Board hearing, he stated that his psychiatric disability may be secondary to this incident of poisoning as well.  With regard to his claimed foot disability, he contends this may be the result of frequent marching during service.  With regard to his neck laceration, he contends this is the result of changing aircraft tires during service.  

Records

The record indicates the Veteran's service treatment records (STRs) and military personnel record were destroyed in the 1973 fire at the National Personnel Records Center.  In appeals where a Veteran's STRs are unavailable, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  With this in mind, the Board notes that in his July 2017 hearing testimony, the Veteran highlighted having sought treatment for his disabilities in the 1970s and 1980 from the VA Medical Center (VAMC) in Clarksburg, West Virginia.  However, the record does not reflect that treatment records from this facility during the 1980s have been obtained.  On remand, the regional office should attempt to obtain these records and associate them with the claims file.

Feet Claim

As noted above, the Veteran contends that he has flat feet and this may be due to frequent marching during service.  Despite the destruction of the Veteran's service records, the Board finds the Veteran has presented enough evidence to warrant a VA examination and opinion with regard to this claim.  As such, a VA examination should also be scheduled for the Veteran's feet to determine the etiology of his condition.
Psychiatric Claim

In considering the Board's heightened duty to consider the benefit of the doubt, the Board also finds enough evidence has been presented to afford the Veteran a VA examination for his claimed psychiatric disability.  The Veteran has noted that he was sent to Turkey during service, and was under constant fear of terrorist activity at the time.  See March 2012 statement.  The Board finds this at least warrants a VA examination to address this theory of fear of hostile military activity during service, and whether this fear is the cause of a psychiatric disability.

Back Claim

The Veteran submitted a private medical opinion in September 2017.  In this statement, a physician opined that the Veteran lumbosacral degenerative osteoarthritis was more likely than not incurred in service.  This physician pointed to both the Veteran's reports of lifting during service, and treatment records from 1975 reflecting back pain.  The Board finds this also warrants a VA examination.  

Neck Laceration

At his Board hearing, the Veteran explained that he received a neck laceration changing a large automobile tire in service.  The Veteran's specialty during service was that of an automotive repairman, and he has reported that he worked on aircraft accessories, incinerators, and other things related to the flight line.  The Board thus finds this suggests a plausible account of the in-service incurrence of this disability, and a VA examination is warranted.  

Other Claims

As noted above, the Veteran initially contended many of his claimed disabilities were the result of what he believed was an incident of poisoning during service.  However, at his Board hearing the Veteran advanced a theory that his exposure to jet fuel, fumes, or cleaning products may have led to his conditions.  Again, considering the Board's heightened duty to assist the Veteran, VA examinations should be scheduled to render an opinion as to the Veteran's remaining claims in light of this theory of causation.

TDIU Claim

While a TDIU claim is a downstream rating issue, as the Veteran is presently service connected for at least one disability (tinnitus), the Board will also remand this claim as intertwined.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including all records from the Clarksburg, West Virginia VAMC from the 1980s.  This may entail requesting non-electronic/archived paper records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed foot disability.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a foot disability had its onset during, or is otherwise related to, the Veteran's service.  The examiner should specifically address the Veteran's lay statements regarding frequent marching.

3.  Also, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file should be reviewed by examiner.

Any necessary testing should be conducted.  The examiner is to determine whether the Veteran meets the criteria for a diagnosis of any psychiatric disorder.  A diagnosis of PTSD must be ruled in or excluded.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during service or is otherwise causally related to service.

If a diagnosis of PTSD is made, the examiner should identify the underlying stressors and whether they occurred during service, including those set forth by the Veteran regarding fear of hostile military activity.

4.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed back disability.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the back disability had its onset during, or is otherwise related to, the Veteran's service.  The examiner should specifically address the Veteran lay statements of lifting heavy objects during service.

5.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed neck laceration.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the neck laceration had its onset during, or is otherwise related to, the Veteran's service.  The examiner should specifically address the Veteran lay statements concerning this claim.

6.  Schedule the Veteran for appropriate VA examinations to address the nature and etiology of his claimed aneurysm, colon, fibromyalgia, sleep apnea, hand tremors, hemorrhoids, pseudophakia, gynecomastia with mastodynia, sinusitis, rheumatoid arthritis, obesity, diabetes mellitus, type II disabilities, and degenerative arthritis.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of these disabilities had their onset during, or are otherwise related to, the Veteran's service.  The examiner should specifically address the Veteran lay statements regarding exposure to jet fuel, fumes, and petroleum-based cleaning products, and his recollection that he experienced food poisoning.

Complete rationales should be provided for any opinions reached, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

7.  Finally, readjudicate the appeal.  If any benefit sought is not granted in full, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

